Citation Nr: 0331779	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a right 
knee disability.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a left 
knee disability.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a left 
ankle disability.  

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1976, and from February 1979 to February 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for bilateral knee 
disabilities, a left ankle disability, and a back disability.   


FINDINGS OF FACT

1.  In May 1997, the RO denied service connection for a low 
back condition; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the May 1997 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

3.  In April 1998, the RO denied service connection for 
bilateral knee and left ankle disabilities.  

4.  Evidence submitted subsequent to the April 1998 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
bilateral knee and left ankle disabilities.


CONCLUSIONS OF LAW

1.  The RO's May 1997 decision denying service connection for 
a low back condition is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  The RO's April 1998 decision denying service connection 
for bilateral knee and left ankle disabilities is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2002).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for bilateral knee and 
left ankle disabilities has been submitted. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran complained of 
right knee pain in August 1983, with no history of trauma.  
He was diagnosed with a right knee strain with questionable 
cruciate laxity and treated.  He was treated on two 
occasions.  The separation examination showed a history of 
right knee pain; however, no diagnosis of a disability was 
given.  His lower extremities were evaluated as normal.

Regarding the left knee, the veteran complained of left knee 
pain in March 1988, with no history of direct trauma.  He was 
diagnosed with patella femoral syndrome and treated.  There 
were no further reports of treatment for the left knee pain.  
The separation examination showed a history of left knee 
pain.  His lower extremities were evaluated as normal.

Regarding the left ankle, the veteran was seen for left ankle 
pain in December 1986, due to an inversion injury.  X-rays 
were negative for fracture or dislocation.  He was diagnosed 
with left ankle strain and treated with ice, medication, and 
an ace wrap.  There were no further reports of treatment for 
the left ankle.  The separation examination showed a history 
of left ankle pain, with no diagnosis of a left ankle 
disability.  His lower extremities and feet were evaluated as 
normal

Service medical records are silent for treatment of a back 
condition.  On the veteran's report of medical history form 
dated September 1995, he reported lower back pain for about 3 
years, which came and went.  It was noted that the low back 
was not evaluated, but the veteran took Motrin.  His 
separation examination showed that his spine was evaluated as 
normal.  

The veteran underwent a VA examination in February 1997.  
Diagnosis was mild chronic lumbosacral and cervical back 
strain with some limitation but without obvious cause.  X-
rays of the right knee and right ankle were normal.  

The veteran's claim of service connection for a low back 
condition was denied in March and May 1997.  

The veteran underwent a VA examination for his joints in 
March 1998.  Diagnosis was chronic left shoulder and neck 
pain with diminished sensation in the distribution of the 
ulnar nerve.  He also underwent a VA examination for his 
spine in March 1998 and was diagnosed with neck pain, chronic 
with loss of sensation in the ulnar distribution in the left 
upper extremity.  

The veteran's claims of service connection for bilateral knee 
and ankle disabilities were denied in April 1998.  

In February 2000, the veteran submitted private medical 
records showing treatment for the veteran's low back, knees, 
and ankles.  Included in these records was an examination 
report from November 1996 where the examiner provided an 
impression of degenerative joint disease involving the low 
back, knees, and ankles.  

The veteran underwent a VA examination in April 2000.  
Diagnosis was chronic cervical spine strain with moderate 
functional loss.  

The veteran was afforded a videoconference hearing before the 
undersigned in May 2003.  He testified that he injured his 
left ankle in 1988.  He stated that he had follow-up 
treatment from orthopedic surgery in Tulsa.  He stated that 
he continued to seek treatment for his ankle in Germany.  He 
stated that he was treated by Dr. Wakowski from Tulsa.  He 
stated that he sought treatment at a clinic immediately after 
service, but could not remember the name of it.  He stated 
that he received treatment and injections from Central State 
Orthopedics.  He described pain associated with his ankle 
every day.  He stated that he saw VA physicians for his 
problem right after service (page 8).  He stated that he went 
to the Oklahoma City VA in 1996 or 1997, and had also been to 
the Tulsa VA outpatient Clinic.  

He stated that he started having problems with his knees in 
1983 when in Germany.  He stated that he also had problems in 
1988.  He indicated that when he first left service, he was 
treated at Central State Orthopedics for his right knee.  He 
stated that he took anti-inflammatory medicines, and that he 
wore a brace for his right knee.  He stated that he initially 
went to Central State Orthopedics, but in 1998, he started 
going to the Army Medical Group.  

He stated that his back problem was associated with the knees 
(page 16).  He testified that the problem with his back 
started in the mid-1980s.  He stated that he was treated at 
Central State Orthopedics for his back from 1996 to 1998.  He 
testified that he had received treatment at the Tulsa 
outpatient clinic, and the Oklahoma City and Muskogee VA 
Medical Centers.  

Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, was 
received in August 1999.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated May 1997, the RO denied service connection 
for a low back condition.  By decision dated April 1998, the 
RO denied service connection for bilateral knee and left 
ankle disabilities.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that since the May 1997 and April 1998 
decisions, the veteran has submitted new and material 
evidence in order to reopen his claims.  In particular, in 
February 2000, he submitted a private treatment record from 
November 1996 (within one year of the veteran's leaving 
service in February 1996) showing a diagnosis of degenerative 
joint disease involving the low back, knees, and left ankle.
 
This treatment records is not cumulative and redundant.  It 
had not been submitted before.  Since the records raise the 
possibility that the veteran had arthritis (a chronic disease 
under 38 C.F.R. § 3.309 (a)) of the low back, both knees, and 
the left ankle within one year of leaving service in February 
1996, it increases the possibility that the criteria to 
establish service connection for any of these disorders on a 
presumptive basis under 38 C.F.R. § § 3.307, 3.309(a) are 
met.  Thus, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claims, and it is determined to be 
material to the veteran's claims.  Accordingly, the claims 
are reopened, and must be considered in light of all the 
evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claims of service connection for low back, bilateral knee, 
and left ankle disabilities, the veteran's claims are 
reopened.  





REMAND

As noted in the discussion above, the veteran's claim of 
service connection for low back, bilateral knee, and left 
ankle disabilities, was reopened on the basis that new and 
material evidence had been submitted.  The next step is to 
address the question of whether service connection is 
warranted.  

At the veteran's May 2003 videoconfernce hearing, he 
described being treated for his low back, left ankle, and 
knees after his service ended in February 1996.  He described 
being treated at Central State Orthopedics, at the Oklahoma 
City and Muskogee VA Medical Centers, at the Tulsa VA 
outpatient clinic, from Dr. Wakowski, and from either the 
Army Medical Group, or the Omni Medical Group.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  VA's statutory duty to assist a claimant 
in developing facts pertinent to his claim encompasses 
searching records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Accordingly, it should be ensured 
that all of the aforementioned records are part of the 
record.  

In addition, the VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  The veteran's claim must be remanded for a VA 
examination to determine the etiology of the these disorders.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Attempts should be made to obtain the veteran's 
treatment records from Central State Orthopedics 
from 1996 to the present, and from the Oklahoma 
City and Muskogee VA Medical Centers, and from the 
Tulsa VA outpatient clinic from 1996 to the 
present.  The veteran also should be asked to 
clarify the name and address of any others from 
whom he has received treatment, particularly Dr. 
Wakowski from 1996 to the present, and the Omni 
Medical Group or the Army Medical Group from 1998 
to the present.  Records of the identified 
treatment should be obtained.  

2.  The veteran should be scheduled for a VA 
examination for his low back, knees, and left 
ankle.  The claims folder should be made available 
to the examiner in conjunction with the 
examination.  The veteran should be examined to 
determine the nature and etiology of all low back, 
bilateral knee, and left ankle disorders that might 
be present.  The examination report should include 
opinions as to whether any low back, bilateral 
knee, and left ankle disorders the veteran 
currently has are the result of a disease or injury 
the veteran had in service, or any relevant 
complaint noted in service.  Regarding the 
veteran's low back, the examiner should comment on 
whether it is at least as likely as not that any 
diagnosed low back disorders are proximately due to 
or the result of any diagnosed bilateral knee 
disorders.  If it is not feasible to answer any of 
these questions, this should be so stated.  

3.  After the development requested above has been 
completed, the veteran's claims folder should be 
reviewed to ensure that all the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be taken.  

4.  Thereafter, the claims for service connection 
should be re-adjudicated.  In the event that the 
claims are not resolved to the satisfaction of the 
appellant, he should be provided a supplemental 
statement of the case which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons 
for the decision.  After the veteran and his 
representative have been given the applicable time 
to submit additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



